Martha Guadalajara,
                                                                           Individually and as
                                                                      representative of the Estate of
                                                                                     a



                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 15, 2013

                                        No. 04-13-00525-CV

   PAM TRANSPORT INC., Victor Soza, Pam Cartage Carriers, LLC f/k/a Pam Dedicated
               Services, Inc., Pam Transportation Services, Inc.,
                                  Appellants

                                                  v.

    Martha GUADALAJARA, Individually and as representative of the Estate of Roberto
 Guadalajara-Garza and as next friend of Roberto Ivan Guadalajara, Edgardo Guadalajara Isual
                          Guadalajara, Kimberly Guadalajara, et al,
                                          Appellees

                 From the 365th Judicial District Court, Maverick County, Texas
                            Trial Court No. 10-06-25301-MCVAJA
                       Honorable Amado J. Abascal, III, Judge Presiding


                                           ORDER
        Appellants seek to appeal from an interlocutory order denying a motion to compel
arbitration. See TEX. CIV. PRAC. & REM. CODE ANN. 51.016 (West Supp. 2012) (providing that in
a matter subject to the Federal Arbitration Act, a person may take an appeal from an
interlocutory order under the same circumstances that an appeal from a federal court’s order
would be permitted). On August 6, 2013, appellants filed a motion to stay all trial court
proceedings, including discovery and motion practice, until this appeal is resolved. On August
13, 2013, appellees filed a response to appellants’ motion to stay all trial court proceedings. This
response also contains a request that this appeal be dismissed for lack of jurisdiction.

        While an appeal from an interlocutory order is pending, the trial court retains jurisdiction
over the case and, unless prohibited by statute, may make further orders. TEX. R. APP. P. 29.5. If
permitted by law, the trial court may even proceed with a trial on the merits. Id. However, the
trial court must not make an order that interferes with or impairs the jurisdiction of the appellate
court, or the effectiveness of any relief sought or that may be granted on appeal. Id.

        In their notice of appeal, appellants claim they are entitled to an appeal of the trial court’s
interlocutory order based on section 51.016 of the Texas Civil Practice and Remedies Code. This
statute, however, does not expressly require a stay of the trial court proceedings during the
pendency of an appeal from an interlocutory order. See TEX. CIV. PRAC. & REM. CODE ANN.
51.016. Moreover, nothing indicates the appellants asked the trial court to stay its proceedings
before asking this court to stay the trial court’s proceedings. See id.; see also TEX. R. APP. P. 29.2
(providing that the trial court may permit an order granting interlocutory relief to be superseded
and, if the trial court refuses, the appellate court may review the decision for an abuse of
discretion).

     Appellants’ motion to stay all trial court proceedings is therefore DENIED. It is
FURTHER ORDERED that appellees’ request to dismiss this appeal for lack of jurisdiction is
CARRIED WITH THIS APPEAL.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2013.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court